Citation Nr: 1036645	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative 
joint disease (DJD) of the right knee, including entitlement to 
separate ratings for instability and limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to August 1978 
and from February 2003 to February 2004.  She had additional 
periods of active duty for training and inactive duty for 
training as part of the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Little Rock, Arkansas.

The Board notes that the Veteran requested a hearing before a 
Veteran's Law Judge to be held at the RO on her VA Form 9.  
However, she subsequently withdrew her request.  Therefore, no 
hearing was held in this matter and no further development is 
necessary in this regard.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran's DJD of the right knee caused a loss of at most 
approximately 5 to 10 degrees of active extension and 35 degrees 
of active and passive flexion, resulting in most the recently 
tested active range of motion of 10 to 100 degrees and passive 
range of motion of 0 to 100 degrees.  

2.  While clinically stable on examination, the Veteran 
experienced instability or giving way of the right knee on 
occasion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
limitation of extension of the right knee have not been met, and 
the criteria for a separate compensable rating for limitation of 
flexion of the right knee also have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5260, 5261 (2009).

2.  The criteria for a separate 10 percent rating for slight 
instability of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2009).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in December 2005, 
prior to the issuance of the rating that is at issue herein, 
which explained the parameters of VA's duty to assist her with 
obtaining evidence in support of her claim. She was sent a letter 
that explained the general manner whereby VA assigns disability 
ratings and effective dates for service connected disabilities in 
March 2006, which also was before the issuance of the RO's 
decision in this case. 

In addition to its duties to provide various notices to the 
claimant, VA also must make reasonable efforts to assist him or 
her with obtaining the evidence that is necessary in order to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including private treatment records and the written 
contentions of the Veteran. A complete copy of the Veteran's 
service treatment records is not in the claims file; the record 
reflects that the RO followed all procedures to try to obtain 
these records but ultimately such efforts were futile because the 
custodian of the records did not have them and a formal finding 
to this effect was made by the RO.  In any event, the Veteran's 
service treatment records are not relevant to this claim because 
the Veteran is already service connected for her right knee and 
has been since 1978 ; the only issue on appeal is the current 
severity of this disability.  

 The Veteran was afforded two VA examinations of her knee in 
connection with this claim.  Both of these examinations addressed 
the symptoms and functional effects of her knee disability and 
were adequate for rating purposes.  The Board acknowledges the 
Veteran's contention that the first of these examinations was of 
insufficient thoroughness.  However, a review of the report of 
examination does not show any deficiencies with respect to either 
the examination itself or the information that was required to be 
reported in order to assess the severity of the Veteran's right 
knee disability.  In any event, the Veteran was afforded another 
examination after she contended on her VA Form 9 that the 
symptoms of her right knee disability got worse subsequent to the 
first examination.    

For the reasons set forth above, the Board concludes that VA 
satisfied its obligations pursuant to the VCAA in this case.

II. Increased Rating

Throughout the rating period on appeal, the Veteran's right knee 
disability is rated 10 percent disabling pursuant to 38 C.F.R. § 
4.71a, diagnostic code 5261, which concerns limitation of 
extension.  She contends that her DJD of the right knee is more 
severe than is contemplated by this single 10 percent rating.  
She also contends that she should receive separate ratings for 
limited flexion and for instability of her knee.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

As noted previously, the Veteran's DJD is presently rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261,  pertaining 
to limitation of extension of the knee.  Pursuant to this 
diagnostic code, a 10 percent evaluation is assigned for 
extension that is limited to 10 degrees.  A 20 percent evaluation 
is assigned for extension that is limited to 15 degrees.  A 30 
percent evaluation is assigned for extension that is limited to 
20 degrees.  A 40 percent evaluation is assigned for extension 
that is limited to30 degrees.  A 50 percent evaluation is 
assigned for extension that is limited to 45 degrees or greater.  

Also addressing limitation of leg motion is Diagnostic Code 5260, 
for leg flexion.  Under Diagnostic Code 5260, 10, 20, and 30 
percent evaluations are assigned when flexion of the leg is 
limited to 45 degrees, 30 degrees, and 15 degrees, respectively.

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 
Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 
4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in parts 
of the system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part, or 
all, of the necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The VA General Counsel held that a Veteran who has limited motion 
and instability of the knee may be rated separately for each of 
these problems, provided that a separate rating must be based 
upon additional disability. VAOPGCPREC 23-97;  VAOGCPREC 9- 98. 
Also, separate rating may be assigned for limitation of flexion 
and limitation of extension of the same knee. Specifically, where 
a Veteran has both a compensable limitation of flexion and a 
compensable limitation of extension of the same knee, the 
limitations must be rated separately to adequately compensate for 
functional loss associated with the disability. VAOGCPREC 9-04.

Diagnostic code 5257 refers to other impairments of the knee, 
including instability.  An evaluation of 10 percent is assigned 
for slight recurrent subluxation or lateral instability, and 
evaluation of 20 percent is assigned when the impairment is 
moderate, and an evaluation of 30 percent is assigned when the 
impairment is severe.  

There are additional diagnostic codes related to the knees; 
however, these are not pertinent to the claim at issue herein 
because those codes involve disorders of the knee that the 
Veteran does not have and does not contend that she has.

A VA examination of the Veteran's right knee was performed in 
July 2006.  At that time, the Veteran reported pain in her right 
knee since an in-service injury in 1979.  She also experienced 
"popping" of her knee.  Her right knee pain was worse when she 
sat with her knee bent for an extended period of time; she 
reported that this interfered with her employment as an 
administrative officer because she was required to remain seated 
much of the time at work.  However, overall, she was able to 
perform her work without difficulty.  She reported that her 
household activities and her activities of daily living were not 
affected by her knee pain.  She denied the use of any assistive 
devices for her knee and she denied experiencing any overt flare 
ups within the prior 12 months.  The Veteran did not consider the 
range of motion of her knee to be additionally limited following 
repetitive use. 

Range of motion testing showed active and passive range of motion 
of the right knee to be 0 to 140 degrees, representing a normal 
range of motion of the knee.  The joint was not painful on 
motion.  The examiner opined that pain, fatigue, weakness, lack 
of endurance, and incoordination did not limit joint function 
beyond that set forth in his report, and that he could not 
determine any additional functional loss without resort to mere 
speculation.

Stability testing showed that the medial and lateral collateral 
ligaments were stable in varus and valgus stress and anterior and 
posterior cruciate ligament testing.  Lachman's, McMurray's and 
anterior and posterior drawer were all negative.

X-rays of the right knee showed subchondral sclerosis on the 
inner surface of the patella with mild joint space narrowing in 
the patellofemoral joint.  There were no fractures of destructive 
lesions.

Private treatment records reflect that the Veteran fell and 
fractured her fibula in March 2007.  She told her private 
physician that she fell because her right knee gave way while she 
was on some stairs in her home.  She also reiterated this on her 
VA Form 9 that was dated in May 2007.  The Veteran's private 
treatment records reflect that after this she was still able to 
hobble around and walk but she had a great deal of tenderness at 
the fibular neck and some tenderness in the anterior compartment 
muscles.  There was no damage to the nerves or vasculature.  
There was no effusion in the knee and the Veteran's knee was 
stable.  The Veteran's fracture was treated with a hinged knee 
brace as well as aspirin to prevent deep vein thrombosis.  This 
was important because the Veteran was travelling to Hawaii which 
involved a long plane ride. 

In April 2007 the Veteran returned to her private physician for 
follow up care.  She reported that her knee was still sore.  She 
was still tender at the fibular head but there was no instability 
of the knee.  X-rays showed that the fracture was healing well 
and the Veteran was instructed to follow up as needed.  

The Veteran's right knee was reexamined in August 2007.  At that 
time she reported a long history of knee pain that slowly 
worsened over the years.  She had recovered from the March 2007 
fracture of her fibula and was back at her baseline.  The Veteran 
reported that she experienced pain, stiffness, intermittent 
swelling, locking, and fatigability of her right knee.  She 
occasionally experienced flare ups; this occurred after walking 
more than 1 block.  She took medication on a daily basis to treat 
her knee pain.  Also, icing her knee helped somewhat to relieve 
her pain.  However, she best controlled her knee pain by limiting 
her activities.  She denied ever receiving injections to the 
knee.  She reported that she was retired; therefore, her knee 
problems did not affect her employment.  However, she had 
difficulties doing chores at home due to her knee pain.

The Veteran had 10 to 100 degrees active range of motion and 0 to 
100 degrees passive range of motion of her right knee.  There was 
significant guarding at 100 degrees and pain prevented further 
motion of the right knee past this point.  Repetitive motion of 
the knee caused pain in the anterior aspect of the knee.  There 
was also tenderness to palpation of the medial joint line which 
was worse on the lateral side.  She had moderate effusion of the 
knee.  There was pain with patella grind.  The Veteran's knee was 
stable to varus and valgus stress and anterior posterior drawer.  
However, the McMurray's test could not be performed because of 
pain.  She had an antalgic gait.  There were some well-healed 
incisions noted from prior knee surgery in the 1980s.  X-rays of 
the right knee showed degenerative changes but no evidence of 
fracture.  

The examiner diagnosed right knee moderate DJD.  This appeared to 
have caused decreased range of motion with the Veteran lacking 5-
10 degrees of active extension and 35 degrees of active and 
passive flexion.  The major functional impact of the Veteran's 
knee disability seemed to be from pain.  There was pain on range 
of motion, especially after repetitive use.  The examiner 
believed that it was possible that this could further limit the 
Veteran's joint function but concluded that it was not possible 
to quantify this with any degree of medical certainty.

Based on the above, the evidence does not show that extension of 
the Veteran's knee is limited to such an extent as to warrant a 
rating in excess of 10 percent.  Extension of her knee has never 
been shown to be limited beyond 10 degrees, either actively or 
passively, and passive extension was normal even at the most 
recent VA examination.  Moreover, functional limitation due to 
factors such as pain have been taken into account in making this 
determination.

The Veteran does not meet the criteria for a separate compensable 
rating for limited flexion of her knee.  While she lacked 35 
degrees of active and passive flexion, and had significant pain 
and guarding at 100 degrees of flexion, a 0 percent rating 
applies when flexion is limited to 60 degrees and a 10 percent 
rating applies when flexion is limited to 45 degrees.  Even 
taking into account that pain further limits the function of the 
Veteran's knee to some extent, the limitation of flexion is not 
severe enough to approximate these limitations.   Moreover, while 
diagnostic code 5003, pertaining to degenerative arthritis, 
permits the assignment of a 10 percent rating for a major joint 
affected by limitation of motion when the limitation of motion of 
the affected joint is noncompensable under the appropriate 
diagnostic code, this does not apply here.  The Veteran's DJD 
produced a compensable level of limited extension, so she cannot 
receive an additional rating based on noncompensable limitation 
of motion.  This would constitute improper pyramiding and is 
prohibited by 38 C.F.R. § 4.14.

However, with regard to instability and giving way of the knee, 
affording the benefit of the doubt to the Veteran this meets the 
criteria for a separate 10 percent rating for other impairments 
of the knee pursuant to 38 C.F.R. § 4.71a diagnostic code 5257.   
While no objective evidence of instability has been shown, either 
upon examination by the VA examiners or in the Veteran's private 
treatment records, the Veteran credibly asserted that she fell in 
March 2007 due to her right knee giving way.  The occurrence of 
the fall is documented in the Veteran's private treatment 
records.  Additionally, not all of the stability tests could be 
performed at the August 2007 VA examination because the Veteran's 
right knee pain prevented her from completing one of the tests.   

While a 10 percent evaluation is deemed warranted for right knee 
instability, a rating in excess of that amount is not justified, 
as the level of impairment is slight.  Absent any objective 
evidence of instability, there is no basis to conclude that this 
is at least moderate in nature.  Moreover, the Veteran has not 
reported recurrent problems in this area. 

The Board acknowledges the contention of the Veteran's 
representative that a temporary total rating is warranted for the 
period of time that she utilized a hinged knee brace after her 
March 2007 fracture of the fibula.  However, there is no 
statutory or regulatory authority for the Board to award a 100 
percent rating due to a Veteran wearing a knee brace.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  With respect to her 
contentions involving limitation of motion, the preponderance of 
the evidence was against the Veteran's claim.  With respect to 
instability, the Board resolved all doubt in the Veteran's favor 
by awarding her a separate 10 percent rating for other 
impairments of the knee. See, e.g., Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2009).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 9 
Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected knee 
disability at issue, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder.  Thus, referral for 
extraschedular evaluation is not in order here.

						(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 10 percent for limitation of motion of the 
Veteran's right knee is denied.

A separate 10 percent rating for instability of the right knee is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.



____________________________________________
ERIC LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


